Case 1:18-cv-05680-LDH-SJB Document 8-2 Filed 10/17/18 Page 1 of 2 PageID #: 30




   LTNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                           X
    STEPHEN ELLIOTT,
                              Plaintifl                        AFFIDAVII 6p Martha Fitzgerald
                      v.                                       IN SUPPORT OF MOTION TO
    MOIRA DONEGAN, and JANE DOES (1-30)                        ADMIT COLTNSEL PRO HAC VICE
                                                                NO. l:18-cv-5680-LDH
                              Defendants.

                                                           X


          I, Martha Fitzgerald,
                                                   being duly sworn, hereby deposes and says as follows:



   1. I am an associate    with the law firm     of   Kaplan Hecker   & Fink LLP

   2. I submit this affidavit in support of my motion for admission to practice pro hac vice inthe
           above captioned matter.

   3. As shown in the Certificate(s)   of Good Standing annexed hereto I am a member in good
             standing of the Bar of the State(s)      of
                                                   New York

   4. There are no pending disciplinary proceedings against me in any State or Federal Court.

   5.   I fcircle one] have    have               convicted of a felony.   [If you circled "have,"   please
             describe facts




  6.    I fcircle one] have   6;G"
             readmission by any court.    [If
                                                  censured, suspended, disbarred or denied admission or
                                                you circled "have," please describe facts and
             circumstances
   Case 1:18-cv-05680-LDH-SJB Document 8-2 Filed 10/17/18 Page 2 of 2 PageID #: 31




         7. Wherefore your affiant respectfully submits that s/he be permitted to appear as counsel and
         advocate pro hac vice in this one case for



         Dated: October 17,2018                                         I
                                                             S         of
                                                             Firm Name                   & Fink LLP
                                                             Address               VE
                                                                 Newffi
                                                             Email                              .com
     LINDSEY BECKELiiIAN                                     Phone Ql2\763-0883
 Notary Public, Stats ot New york
        No. 0'tBE632888it
  Qualified in New
Commission Expires        10, 2019




            NOTARIZED            bc+ov-rer l'?, Zplp




                                                                                                          2
